Exhibit 10.1

FIRST AMENDED AND RESTATED MEMBERSHIP AGREEMENT

 

This FIRST AMENDED AND RESTATED MEMBERSHIP AGREEMENT is entered into as of
September     , 2005, by and among ALASKA OCEAN SEAFOOD LIMITED PARTNERSHIP, a
Washington limited partnership, TRIDENT SEAFOODS CORPORATION, a Washington
corporation, AMERICAN SEAFOODS COMPANY LLC, a Delaware limited liability company
(“American”), ARCTIC FJORD, INC., a Washington corporation, ARCTIC STORM, INC.,
a Washington corporation, GLACIER FISH COMPANY LLC, a Washington limited
liability company, HIGHLAND LIGHT SEAFOODS, L.L.C., a Washington limited
liability company, STARBOUND LLC, a Washington limited liability company, and
any other members admitted pursuant to this Agreement (together, the “Members”)
and POLLOCK CONSERVATION COOPERATIVE, a Washington nonprofit corporation (the
“Cooperative”).

RECITALS

A. The American Fisheries Act (Div. C, Title II of Public Law 105-277) (the
“Act”) allocates the annual quota for the Bering Sea pollock fishery among three
harvesting sectors and defines the classes of vessels eligible to harvest within
each sector. Under Sections 206(b) and 208(e) of the Act, 40% of the Bering Sea
pollock resource (net of a 10% allocation to the Community Development Quota
program, and net of certain amounts reserved for incidental catch in non-pollock
fisheries) is allocated to the catcher/processor sector (the “Catcher/Processor
Allocation”), and the class of catcher/processor vessels eligible to harvest the
Catcher/Processor Allocation is limited to certain named vessels and such
replacement vessels as may be permitted by the Act (the “Vessels”) and any
catcher/processor qualifying under Section 208(e)(21) of the Act. (The Vessels
are identified on Exhibit B to this Agreement.) Pursuant to Section 210(c) of
the Act, not less than 8.5% of the Catcher/Processor Allocation is to be made
available to be harvested by certain catcher vessels (the “Catcher Vessels”).

B. American is the bareboat charterer and manager of Vessels 1 through 7 on
Exhibit B. The other Members own Vessels 8 through 19.

C. The Bering Sea pollock fishery has traditionally been managed on an “open
access” or “Olympic competition” basis. Under this management regime, each
fishery participant has an incentive to harvest as much resource as possible as
quickly as possible, because when the common pool of the relevant sector’s
pollock quota is consumed, that sector is required to cease fishing.

D. Because it promotes a “race for the fish”, open access management encourages
wasteful fishing and processing practices (as participants have an incentive to
maximize harvest rather than optimize utilization of their catch), and creates a
strong disincentive to employ careful fishing practices that have been
demonstrated to reduce incidental catch of non-target species and increase
product recovery rates.

 

1



--------------------------------------------------------------------------------

E. The Members believe that by reaching agreement concerning the amount of the
Catcher/Processor Allocation each of them will harvest, it will be feasible for
them to reduce the pace of their harvesting activities, increase the amount of
product produced per ton of fish harvested, and modify their fishing operations
to reduce their incidental catch of non-target species.

F. To promote their compliance with the Magnuson-Stevens Fishery Conservation
and Management Act standards promoting reduction of waste, discards and
incidental catch of non-target species in the fisheries of the United States,
and to reduce the incidental catch of non-target species in the Bering Sea
fisheries, the Members desire to enter into an agreement regarding certain fish
harvesting activities.

Now, therefore, the parties agree as follows:

1.    Harvesting Plan. Each Member hereby agrees, subject to the terms and
conditions of the Act, this Membership Agreement, the Articles of Incorporation
and the Bylaws of the Cooperative, and applicable restrictions under U.S.
antitrust law, to harvest an annual percentage of the Bering Sea and Aleutian
Islands resources no greater than provided under this Agreement.

a.    Pollock. Each Member agrees to harvest an annual percentage of the Bering
Sea/Aleutian Islands directed pollock fishing allowance no greater than that
Member’s percentage as set forth on the harvest schedule attached hereto as
Exhibit A, (the “Harvest Schedule”).

b.    Non-Pollock Groundfish. Each member agrees to harvest an annual percentage
of Bering Sea/Aleutian Islands non-pollock groundfish no greater than the
percentages determined in accordance with Subsections 1.b.(i) and 1.b.(ii),
below

(i)    Directed Catch. Section 211(b) of the Act prohibits the Vessels from, in
the aggregate, exceeding the percentage of the Harvest available to the offshore
component of any non-pollock Bering Sea and Aleutian Islands groundfish fishery,
that is equivalent to the total harvest by the Vessels and certain named
ineligible vessels (listed in Section 209 of the Act) (collectively, the
“Contributing Vessels”) in such fishery in 1995, 1996 and 1997 (the “Base
Years”), relative to the total amount available to have been harvested by the
offshore component in such fishery in the Base Years. To facilitate compliance
with the limit described in this Section, all Members shall annually allocate
among themselves the amount of non-pollock groundfish allocations available for
directed harvest by the Vessels in direct proportion to the catch history of the
Contributing Vessels in the Base Years, or during such other year(s) as all
Members may agree. The provisions of Section 3 shall apply to any Member’s
failure to comply with such allocation.

(ii)    Incidental Catch. All amounts of non-pollock groundfish reserved by NMFS
for bycatch purposes shall be made available to the

 

2



--------------------------------------------------------------------------------

Vessels as a group. Each Member agrees to prevent its Vessels from harvesting at
bycatch rates substantially in excess of their historical levels.

c.    Management Measures. Each Member’s allocation of pollock and other
groundfish species shall be subject to all management measures generally
applicable to the Catcher/Processor Allocation and the other groundfish
allocated under Section 1.b., above (including but not limited to seasonal
apportionments and area harvest restrictions) on a discreet, individual basis;
i.e., each Member shall be restricted to harvesting no greater percentage of
such Member’s allocation in any season or area than the aggregate percentage of
the Catcher/Processor Allocation permitted to be harvested in such season or
area. Each Member shall have the individual authority to carry over from season
to season a percentage of that Member’s seasonal apportionment for each species
no greater than the carry-over percentage generally applicable to the
Catcher/Processor Allocation.

d.    Prohibited Species Catch Allocations. Prohibited species catch (“PSC”)
apportionments for the fisheries in which the Members participate shall be made
in a manner that will allow each Member, to the maximum extent possible, to
prosecute pollock and non-pollock groundfish fisheries at a level equal to the
Member’s average harvest level during the Base Years. Initially, PSC will be
apportioned among the pollock and non-pollock fisheries in the same proportion,
on a PSC to target species ratio, as PSC limits established by the Council and
NMFS for the Base Years. Any change in these initial apportionments will require
the approval of all Members.

e.    Annual Fishing Plan. The Members agree to meet each January prior to the
opening of the trawl fishery to prepare an annual fishing plan that allocates
the incidental catch referenced in Section 1.b.(ii), above and the PSC
allocations referenced in Section 1.d., above among the directed fisheries in
which the Members are eligible to participate. The Members agree to meet
regularly to review the annual fishing plan and make appropriate adjustments.

f.    Scope of Agreement. The Members agree that the Harvest Schedule and the
provisions of Subsection 1.b., above govern only the harvesting activities of
the Members, and, pursuant to Section 10, below, nothing in this Agreement shall
be construed as limiting any Member’s production from the fish it harvests
(which each Member is encouraged to maximize, within the terms of this
Agreement), or limiting in any respect each Member’s ability to market such
products on a fully competitive basis.

g.    Vessel Use. Members with more than one Vessel eligible to harvest under
the Catcher/Processor Allocation may elect to harvest their Harvest Schedule and
non-pollock groundfish percentages with any number of Vessels.

h.    Acquisition or Transfer of Harvesting Allocation. Not withstanding the
provisions of Section 1.a and 1.c. above, and subject to limits imposed

 

3



--------------------------------------------------------------------------------

by law, each Member shall have the right to transfer some or all of such
Member’s pollock and other groundfish allocation(s) to one or more other
Members, and shall have the right to acquire pollock and other groundfish and/or
the rights to harvest pollock and groundfish from the Catcher Vessels, or any of
them, or an association they may form, on any terms each Member may agree upon.
Members doing so shall notify the Cooperative and Sea State, Inc. or such other
independent quota monitoring service as the Cooperative may retain from time to
time (the “Monitoring Service”) within seven (7) days, and in any case, prior to
the harvest of any portion of a transferred allocation. Upon providing such
notice, the relevant Members’ Harvest Schedules and/or non-pollock allocation
percentages shall be considered to be amended accordingly for the term of the
transfer agreement.

2.    Catch Monitoring. To enable each Member and the Cooperative to monitor
other Members’ compliance with the Act and this Agreement, each Member hereby
agrees to carry the number and type of NMFS-certified observers required by law
aboard each of its Vessels participating in the Bering Sea/Aleutian Islands
fisheries during the term of this Agreement, and to report each Vessel’s catch
on a daily basis to both the NMFS Observer Program and the Monitoring Service.
Each Member agrees that absent manifest error, the catch data produced for the
Cooperative by the Monitoring Service shall be presumed accurate, and that each
Member’s obligations under this Agreement and all related documents may be
enforced to their fullest extent on the basis of such data.

3.    Allocation Enforcement. Each Member acknowledges and agrees that the
benefits associated with the Members’ mutual harvest agreement will only accrue
to the Members if each of them strictly complies with the Harvest Schedule and
the non-pollock groundfish allocations determined in accordance with
Section 1.b., above. Each Member acknowledges that all other Members will take
certain significant operational and financial actions based on this Agreement,
and that a breach of this Agreement by any Member would have significant adverse
consequences. Therefore, to facilitate enforcement of this Agreement, each
Member agrees to the procedure set forth in this Section 3.

a.    Forfeiture Amount Calculation. Not less than thirty (30) days before each
first annual Bering Sea trawl fishery opening for the catcher/processor sector,
the Cooperative Board of Directors shall set a forfeiture amount for an
unprocessed metric ton of each species covered by this Agreement (the
“Forfeiture Amounts”).

b.    Bonding or Alternative Security. Not more than ten (10) days following
announcement of the Forfeiture Amounts by the Board of Directors, each Member
shall provide the Cooperative with such security as the Board may require (if
any), which may include either:

(i)    a bond (the “Harvest Bond”) securing that Member’s performance under this
Agreement, in an amount equal to (i) the relevant

 

4



--------------------------------------------------------------------------------

Forfeiture Amount, multiplied by (ii) ten percent (10%) of such Member’s
percentage for the relevant species, multiplied by (iii) the number of tons of
such species allocated for harvesting by catcher/processors; or

(ii)    an alternative form of security acceptable to the Board of Directors
(the “Alternative Security”).

c.    Overharvest Forfeiture. Following the close of the Bering Sea/Aleutian
Islands trawl fisheries to the catcher/processor sector, the Board of Directors
shall review the seasonal harvest data from the Monitoring Service, and report
to the Members concerning the Members’ compliance with the harvest allocations
made under this Agreement. Upon the Members determining in accordance with the
organization’s Bylaws that a Member harvested in excess of that Member’s
percentage, the Cooperative shall have the right to collect from such Member an
amount equal to the Forfeiture Amount multiplied by the number of metric tons by
which such Member’s harvest exceeded that Member’s allocation.

d.    Voluntary Compliance. The Members and the Cooperative agree that upon the
Cooperative’s Members determining that a Member has overharvested any of its
allocations, the Cooperative shall not enforce its rights to collect against an
overharvesting Member’s Harvest Bond or other collateral without first providing
the overharvesting Member with fifteen (15) days advance notice of its intent to
exercise its rights of collection, during which period the Member may request
reconsideration of the enforcement action or may propose an alternative method
of compensating the remaining Members and the Cooperative. The remaining Members
may grant or deny any request for reconsideration and may approve or disapprove
any alternative form of compensation in their sole discretion.

e.    Enforcement. Each Member agrees to take all actions and execute all
documents necessary or convenient to give effect to the enforcement procedure
contemplated under this Section 3. Each Member waives all rights of legal or
equitable defense, counterclaim or offset related to any enforcement action
taken in compliance with this Section 3. Each Member agrees that the Cooperative
shall be entitled to actual damages in addition to forfeited amount, which shall
be distributed in accordance with Section 3.f., below upon award. Each
overharvesting Member against whom an enforcement action is brought shall pay
all costs, fees and expenses, including attorneys fees, incurred by the
Cooperative in enforcing the provisions of this Section 3.

f.    Distribution of Bond Proceeds and Damages. All funds forfeited or awarded
to Members and or the Cooperative under this provision in excess of the costs of
enforcement shall be distributed pro-rata among the Members who harvested less
than their allocation of the relevant species, with each Member receiving a
fraction of such funds the numerator of which is the amount by which such
Member’s catch of the relevant species was less than such Member’s allocation,
and the denominator of which is the sum of all Members’ catch shortfalls.

 

5



--------------------------------------------------------------------------------

4.    Vessel Transfer Restrictions. Each Member acknowledges that the other
Members will make investments in equipment and vessel modifications designed to
improve their utilization of the Bering Sea resources in reliance on this
Agreement, and that a breach of this Agreement during its term by any of them
may cause the remaining Members to suffer substantial adverse economic
consequences. In addition, each Member acknowledges that one of the primary
purposes of this Agreement is to improve all Members’ abilities to avoid certain
non-target species, and that failure to constrain such incidental catch could
result in premature closure of certain Bering Sea or Aleutian Islands fisheries,
at substantial cost to all Members.

a.    Restrictions. Each Member agrees that so long as this Agreement remains in
effect, no Member shall have the authority to sell, charter or transfer
operating authority over a Vessel to a party not bound by this Agreement,
regardless of whether such transfer is temporary or permanent, and regardless of
whether such transfer is effected as part of a vessel sale or otherwise, unless
(i) the proposed transferee first assumes all of the transferring Member’s
obligations under this Agreement with regard to the rights transferred, in which
case, the transferring Member shall be released therefrom, or (ii) the
transferring Member either retains the Vessel’s Bering Sea/Aleutian Islands
fishing rights, or transfers such rights to the Cooperative or another Member of
the Cooperative. All Members agree to negotiate in good faith to create a
reasonable mechanism to prevent any transfer in violation of this Section. Each
Member further agrees that should a Vessel that it owns, charters or manages be
transferred to a party not bound by this Agreement, all Bering Sea/Aleutian
Islands groundfish harvested outside of this Agreement by such Vessel shall be
deducted from such Member’s allocation(s) under this Agreement. Any attempted or
purported transfer of a Vessel or its fishing rights other than in compliance
with this Section shall be void.

5.    Purchase of Catcher Vessel Reserve. Section 210(c) of the Act provides
that not less than 8.5% of the Catcher/Processor Allocation (the “Catcher Vessel
Reserve”) shall be available for harvest by the Catcher Vessels. To insure
compliance with the Act, the pollock directed fishing allowance percentages
reflected on the Harvest Schedule are net of the Catcher Vessel Reserve; i.e.,
the 36.6% total reflected in the Harvest Schedule reflects a reserve of 3.4% of
the total pollock directed fishing allowance, which is 8.5% of the 40% allocated
to the catcher/processor sector. To insure a competitive market for Catcher
Vessel Reserve quota, each Member shall independently determine the amount of
the Catcher/Processor Allocation it will purchase from Catcher Vessels, and
shall conduct all related price and purchase terms negotiations independently of
all other Members. To insure that the combined amounts of Members direct pollock
harvest and Catcher Vessel Reserve quota purchases do not exceed the percentage
of the pollock directed fishing allowance allocated to the catcher/processor
sector, each Member shall report the amount of its Catcher Vessel purchases to
the Monitoring Service on a daily basis, and the Cooperative shall arrange for
the Monitoring Service to issue notice to all Members when the Catcher Vessel
Reserve has been fully harvested, but not before. Thereafter, quota purchases
from Catcher Vessels shall be counted against the Harvest Schedule amounts of
the Members

 

6



--------------------------------------------------------------------------------

making such purchases. Should the Catcher Vessels form a qualifying marketing
association or cooperative, the terms and conditions of an agreement between the
Catcher Vessel association and the Cooperative may supersede the provisions of
this Section.

6.    Term and Termination. This Agreement shall take effect as of its execution
by all Members, and may only be terminated by written consent of all Members.
Termination of this Agreement shall not relieve any Member of its obligations to
pay the damages set forth in Section 3 in connection with a pre-termination
overharvest.

7.    Landing Tax. Pursuant to Section 210(f) of the Act, the Members agree to
make payments to the State of Alaska for any pollock harvested in the Bering
Sea/Aleutian Islands pollock fishery which is not landed in the State of Alaska,
in amounts which would otherwise accrue had the pollock been landed in the State
of Alaska subject to any landing taxes established under Alaska law. If a Member
fails to make a payment in lieu of tax due under this Section, the Cooperative
or any of the other Members may make such payment, and the non-paying Member
shall be obligated to reimburse the paying parties within thirty (30) days. Any
balance outstanding beyond such date shall bear interest in favor of the paying
parties at the per annum rate equal to the prime rate of Bank of America, N.A.,
Seattle Branch, as the same may be announced from time to time, plus five
percent (5%). Payments and interest due under this Section may be collected or
reimbursed from the defaulting Member’s bond or alternate security pursuant to
Section 3, hereof.

8.    Community Development Quota Program “Sideboards”. The Members that
participate in Community Development Quota (“CDQ”) program ventures agree to
take such actions and execute such documents as may be necessary to insure that
their CDQ group counterparts will not be disadvantaged by the cooperative
harvesting arrangements such Members are entering into hereunder.

9.    Responsible Fishing Practices. The Members acknowledge that a primary
objective of the Cooperative is to reduce bycatch and improve resource
utilization. The Members further acknowledge that fishing practices can affect
bycatch and utilization rates. The Members therefore agree to exercise all
reasonable efforts to conduct their fishing practices responsibly, in a manner
consistent with the overall goals and purposes of the Cooperative.

10.    Competitive Production and Marketing. To promote the maximum benefit to
consumers of the products produced from the groundfish harvested under this
Agreement, and to comply with the intents and purposes of federal and state
consumer protection law, each Member hereby agrees to: (i) exercise all
commercially reasonable efforts to maximize production from the resources it
harvests under this Agreement; (ii) to conduct all processing, marketing and
sales activities (other than those conducted jointly through the United States
Surimi Commission in compliance with its Certificate of Review) on a fully
independent, fully

 

7



--------------------------------------------------------------------------------

competitive basis; and (iii) to the extent that such Member purchases any
resources for harvesting or processing by the Vessels (including but not limited
to quota purchased from Catcher Vessels), to do so on a fully independent and
fully competitive basis. The Members and each of them agree to hold no joint
discussions, take no joint actions, and to exchange no information concerning
such purchasing, processing, marketing and sales activities, other than as
appropriate in connection with meetings of the North Pacific Fishery Management
Council and National Marine Fisheries Service fishery policy and management
regulation development process, and as permitted within the Certificate of
Review of the United States Surimi Commission.

11.    Public Interest Research and Publication. The Members acknowledge that
the primary purposes of the harvesting arrangement contemplated hereunder are
improving their utilization of resources harvested in the Bering Sea and
Aleutian Islands pollock fisheries, reducing the incidental catch of non-target
species, and promoting the adoption and continued support of resource
utilization and conservation arrangements such as those contemplated under this
Agreement. The Members therefore agree to contribute a per-ton amount determined
by the Cooperative Board of Directors from time to time in support of such
activities. All research and publication funded by the Cooperative is to be
conducted in the public’s interest, and the results of all such research shall
be made available to the general public at no charge.

12.    Membership Agreement Enforcement. Each Member agrees that the Cooperative
and/or any other Member(s) may enforce this Membership Agreement on behalf of
the Cooperative and/or any of its Members. The procedure for doing so shall be
as provided in the Cooperative’s Bylaws.

13.    Remedies and Attorneys’ Fees. In addition to any of the remedies provided
in this Agreement, each Member and the Cooperative shall have the right to have
any provision of this Agreement specifically enforced through injunction,
restraining order or any other form of equitable relief. Subject to the
provisions of Sections 3 and 4, above, in connection with any legal proceeding
related to this Agreement, the non-prevailing party shall pay the prevailing
party’s reasonable costs and fees associated with the proceeding. For purposes
of this Agreement, “legal proceedings” shall include arbitration,
administrative, bankruptcy and judicial proceedings, including appeals
therefrom.

14.    Miscellaneous.

  a.    This Agreement contains the entire understanding of the parties as to
the matters addressed herein, and supersedes all prior agreements related to the
same. No amendment to this Agreement shall be effective against a party hereto
unless in writing and duly executed by such party.

  b.    This Agreement shall be governed by and construed in accordance
applicable federal law and the laws of the State of Washington.

 

8



--------------------------------------------------------------------------------

c.    This Agreement may be executed in counterparts which, when taken together,
shall have the same effect as a fully executed original. Delivery of a signed
copy of this Agreement by telefacsimile shall have the same effect as delivering
a signed original.

d.    The parties agree to execute any documents necessary or convenient to give
effect to intents and purposes of this Agreement.

e.    All notices to be given hereunder shall be in writing and shall be deemed
given when received addressed as follows:

 

Alaska Ocean Seafood Limited Partnership

Post Office Box 190

Anacortes, Washington 98221

Attn: Mr. Jeff Hendricks

Fax: (360) 293-6232

Trident Seafoods Corporation

5303 Shilshole Ave. N.W.

Seattle, WA 98107-4000

Attn:                                                  

Fax: (206) 782-7195

American Seafoods Company LLC

Market Place Tower

2025 First Avenue, Suite 900

Seattle, Washington 98121

Attn: Mr. Matthew Latimer

Fax: (206) 448-0202

Arctic Fjord, Inc.

400 North 34th Street, Suite 306

Seattle, Washington 98103

Attn: Mr. Doug Christensen

Fax: (206) 547-3165

Arctic Storm, Inc.

400 North 34th Street, Suite 306

Seattle, Washington 98103

Attn: Mr. Doug Christensen

Fax: (206) 547-3165

Glacier Fish Company LLC

1200 Westlake Avenue North, Suite 900

 

9



--------------------------------------------------------------------------------

Seattle, Washington 98109

Attn: Mr. John Bundy

Fax: (206) 298-4750

Highland Light Seafoods, L.L.C.

3600 15th Avenue West, Suite 300

Seattle, Washington 98119

Attn: Mr. Alan Chaffee

Fax: (206) 216-0988

Starbound LLC

5470 Shilshole Avenue N.W., Suite 500

Seattle, Washington 98107

Attn: Mr. Cary Swasand

Fax: (206) 784-5500

The parties may from time to time change their address for notice purposes by
written notice to the other parties.

f.    Except for the transfer of any rights pursuant to Section 1(h) or
Section 4 hereof, which transfers shall be governed by such Sections, no party
may assign its rights hereunder without the prior written consent of the other
parties hereto, which consent shall not be unreasonably withheld. Such consent
may be conditioned upon execution of an adherence agreement by the party to whom
such rights are proposed to be assigned. This Agreement shall be binding on the
successors and assigns of all parties hereto.

g.    This Agreement shall be construed as a whole according to its fair
meaning, without a presumption that it shall be more strictly construed against
the person who drafted it, as each party has participated in its preparation
with the assistance of counsel.

h.    Each Member warrants that each Vessel under that Member’s ownership,
control or management shall be operated in accordance with this Agreement,
regardless of whether such Vessel(s) remain under such Member’s ownership,
control or management.

i.    In the event that any provision of this Agreement is held to be invalid or
unenforceable, such provision shall be deemed to be severed from this Agreement,
and such holding shall not affect in any respect whatsoever the validity of the
remainder of this Agreement.

 

10



--------------------------------------------------------------------------------

Dated as of the date first set forth above.

 

 

ALASKA OCEAN SEAFOOD LIMITED
PARTNERSHIP    TRIDENT SEAFOODS CORPORATION

By                                      
                                                                  

 

Its                                      
                                                              

  

By                                      
                                                            

 

Its                                      
                                                        

AMERICAN SEAFOODS COMPANY LLC

 

By                                      
                                                                  

 

Its                                      
                                                              

  

ARCTIC FJORD, INC.

 

By                                      
                                                            

 

Its                                      
                                                        

ARCTIC STORM, INC.

 

By                                      
                                                                  

 

Its                                      
                                                              

  

GLACIER FISH COMPANY LLC

 

By                                      
                                                            

 

Its                                      
                                                        

HIGHLAND LIGHT SEAFOODS, L.L.C.

 

By                                      
                                                                  

 

Its                                      
                                                              

  

STARBOUND LLC

 

By                                      
                                                            

 

Its                                      
                                                        

POLLOCK CONSERVATION COOPERATIVE

 

By                                      
                                                                  

 

Its                                      
                                                              

  

 

11



--------------------------------------------------------------------------------

EXHIBIT A

POLLOCK CONSERVATION COOPERATIVE

BERING SEA/ALEUTIAN ISLANDS POLLOCK FISHERY

HARVEST SCHEDULE

 

Members   

Percentage of Annual

Bering Sea/Aleutian Islands

Directed Pollock Fishery Allowance

Alaska Ocean Seafood Limited Partnership

   3.004%

American Seafoods Company LLC

   16.572%

Arctic Fjord, Inc.

   1.792%

Arctic Storm, Inc.

   1.841%

Glacier Fish Company, LLC

   3.218%

Highland Light Seafoods, L.L.C.

   1.764%

Starbound LLC

   1.585%

Trident Seafoods Corporation

   6.824%

TOTAL

   36.60%

 

12



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF VESSELS

 

 

 

  1. AMERICAN DYNASTY (Official No. 951307);

 

  2. KATIE ANN (Official No. 518441);

 

  3. AMERICAN TRIUMPH (Official No. 646737);

 

  4. NORTHERN EAGLE (Official No. 506694);

 

  5. NORTHERN HAWK (Official No. 643771);

 

  6. NORTHERN JAEGER (Official No. 521069);

 

  7. OCEAN ROVER (Official No. 552100);

 

  8. ALASKA OCEAN (Official No. 637856);

 

  9. AMERICAN ENTERPRISE (Official No. 594803);

 

  10. ISLAND ENTERPRISE (Official No. 610290);

 

  11. KODIAK ENTERPRISE (Official No. 579450);

 

  12. SEATTLE ENTERPRISE (Official No. 904767);

 

  13. US ENTERPRISE (Official No. 921112);

 

  14. ARCTIC STORM (Official No. 903511);

 

  15. ARCTIC FJORD (Official No. 940866);

 

  16. NORTHERN GLACIER (Official No. 663457);

 

  17. PACIFIC GLACIER (Official No. 933627);

 

  18. HIGHLAND LIGHT (Official No. 577044); and

 

  19. STARBOUND (Official No. 944658)

 

13